Title: To George Washington from Jeremiah Olney, 10 September 1782
From: Olney, Jeremiah
To: Washington, George


                  
                      10 September 1782
                  
                  The Field officer Commanding the advance post at Dobbs Ferry on the Hudson from 24th Augt to 8th Septr 1782, begs leave to Report, that he has (from time to time) Communicated to your Excellency every occurrence that has Come within the Sphere of his Observations—that he has nothing Further to Report that the State of the Garrison &c. &c., agreeable to the Inclos’d Reports—Save only that the Beacon’s (order’d by your Excellency for Communicating an alarm in Case of movement by the Enimy) are Compleated as far as they Can be ’till the arrival of the Tarr Barrells—Two Deserters that Came from the Enemy have been Sent to Head Quarters—a Spy Glass would be of great use to the Commanding officer at the Post.  I have the Honor to be with Esteem Your Excellency’s Obed. & very hume Serv.
                  
                     Jereh Olney L. Col. Comd. R.I.R.
                     
                  
               